Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This communication is in response to the application filed on 01/30/2020.
	Claims 1-20 are pending. 
Invitation for Interview
	Examiner invites Applicant’s representative to schedule an interview to discuss how to move prosecution forward. Examiner can be reached at 571-270-0599.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 here are rejected on the ground of nonstatutory obviousness-type double patenting because they are not patentably distinct over claims 1-20 of Pat. No. US 10,574,560 B2 (“‘560 Pat.”)
Claim #
Present Application
‘560 Pat.
Claim #
1
A method comprising: 

receiving, at a resolving device, a URL specifying, within metadata of the URL, a location for content, a size of the content, a secured network name corresponding to a secured network, and an unsecured network name corresponding to an unsecured network; and 








directing the resolving device to use the URL to access the content using either the secured network or using the unsecured network based on the size of the content.


generating a URL at an originating device, the URL specifying, within metadata of the URL, a location for content, a secured network name corresponding to a secured network, an unsecured network name corresponding to an unsecured network, and a size of the content, the URL being usable by a resolving device to access the content using the secured network and one or more 

transmitting the URL with the location for the content, the secured network name, the unsecured network name, and the size of the content to the resolving device for use in ensuring that the resolving device is able to access the content.


11

A resolving device, comprising: 


one or more processors; and 

memory arranged to store computer executable instructions that, when executed, cause the processor to: 

receive a URL and metadata of the URL, the metadata specifying a location for content, a size of the content, a secured network name corresponding to a secured network, and an unsecured network name corresponding to an unsecured network, the URL being usable, based on the size of the content, to access the content using the secured network and one or more credentials specific to the secured network or using the unsecured network, and 



access the content using either, based on the size of the content, the secured network or the unsecured network specified in the metadata.
A computing-based device comprising: 

one or more processors; and 

a memory arranged to store computer executable instructions, which when executed cause the processor to: 

generate, at an originating device, a URL specifying, within metadata of the URL, a location for content, a secured network name corresponding to a secured network, an unsecured network name corresponding to an unsecured network, and a size of the content, the URL being usable by a resolving device to access the content using the secured network and one or more credentials specific to the secured network or using the unsecured network based on the size of the content, 

transmit the URL with the location for the content, the secured network name, the unsecured network name, and size of the content to the resolving device for use in ensuring that the resolving 

19
One or more computer memory embodied with computer-executable instructions configured to cause a resolving device to access content specified in a URL using particular networks, comprising: 



receiving, at the resolving device, the URL and metadata associated with the URL, the metadata specifying a location for content, a size of the content, a secured network name corresponding to a secured network, and an unsecured network name corresponding to an unsecured network; and 







directing the resolving device to use the URL to access the content using either the secured network or using the unsecured network based on the size of the content.
A computing-based device comprising: 

one or more processors; and 

a memory arranged to store computer executable instructions, which when executed cause the processor to: 

generate, at an originating device, a URL specifying, within metadata of the URL, a location for content, a secured network name corresponding to a secured network, an unsecured network name corresponding to an unsecured network, and a size of the content, the URL being usable by a resolving device to access the content using the secured network and one or more credentials specific to the secured network or using the unsecured network based on the size of the content, 

transmit the URL with the location for the content, the secured network name, the unsecured network name, and size of the content to the resolving device for use in ensuring that the resolving device is able to access the content.
11


	Claim 2 here is not patentably distinct over claim 1 of the ‘560 Pat. which teaches metadata including a secured network name which is a parameter for accessing the secured network. 

	Claims 8-9 here are not patentably distinct over claims 6-7 of the ‘560 Pat., respectively.
Claim 15 here is not patentably distinct over claims 11 of the ‘560 Pat. and Handal (Pub. No. US 2013/0174271 A1), ¶ [0056], rating metadata controls whether content is downloaded/accessed.
Claim 20 here is not patentably distinct over claim 18 of the ‘560 Pat., respectively.
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-14 and 16-20 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Konkle (US Pub. No. 2009/0186700 A1) in view of Wynn (US Pat. No. 2011/0040870 B1) in view of Seki (US Pub. No. 2005/0262496 A1) and in view of Morinaga (Pub. No. US 2008/0201489 A1).

Regarding claim 1, Konkle teaches a method comprising: receiving, at a resolving device, a URL specifying, within metadata of the URL (Konkle ¶ [0097], Game server sends prepared response with a URL and information encoded within the metadata of the URL; see also ¶ [0101], wireless communication device 6011 is the resolving device that receives the URL), a location for content (Konkle ¶¶ [0096]-[0097], IP address specifies the location for the content), a secured network name corresponding to a secured network and an unsecured network name corresponding to an unsecured network (Konkle ¶¶ [0099]-[0100], teaches that URL can have a secured network name and an unsecured network name; although Konkle doesn’t teach listing the secured and unsecured network names together, this is taught by Wynn, as can be seen below); and directing the resolving device to use the URL to access the content (Konkle ¶¶ [0096] & [0097], welcome response shares URL so that player can access the content).

However, Wynn teaches listing the secured and unsecured network names together and resolving to the secured or unsecured network based on criteria (Wynn ¶ [0139], rules server transmits a sorted list of WiFi network identifiers that is sorted based on criteria; see also ¶¶ [0184]-[0185], network identifier is SSID, encrypted networks can be preferred choice).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Konkle and Wynn to teach sending a list of networks. It is beneficial to send a list of networks because it enhances flexibility of selection of a network by allowing for the determination of the most appropriate network to use, Wynn ¶¶  [0138]-[0139].  
Wynn does not explicitly teach specifying the size of the content in the URL and selecting a network based on the size of the content.
However Seki teaches specifying the size of the content in the URL (Seki ¶ [0130], the URL identifies a data size).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Konkle, Wynn and Seki to teach identifying a size in a URL because it is merely combining prior art elements (indicating a data size) according to known methods (putting metadata into URL schema to indicate things) to yield predictable results (allowing the metadata of the URL to indicate size information). MPEP 2143(I).
Seki does not explicitly teach selecting a network based on the size of the 
However, Morinaga teaches selecting a network based on the size of the content (Morinaga ¶ [0011], “the data information receiving means further receives information about a data size of the web data, and, based on the information about the data size, the communication network selecting means selects the wireless LAN network if the data size is not less than a predetermined threshold, and the communication network selecting means selects the mobile communication network if the data size is less than the predetermined threshold.”)
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Konkle, Wynn, Seki and Morinaga to teach selecting a network based on the size of the content because “In this case, the communication network is selected as one suitable for the data size of the web data as a browsing object, whereby smooth browsing of the website is implemented while minimizing the load on the communication network.” Morinaga ¶ [0011].

	Regarding claim 2, Konkle, Wynn, Seki and Morinaga teach the method of claim 1. Konkle furthermore teaches wherein the metadata comprises at least one parameter for accessing the secured network (Konkle ¶ [0100], SSID and password are parameters for accessing the secured network that are in the metadata of the URL).

Regarding claim 3, Konkle, Wynn, Seki and Morinaga teach the method of claim (Konkle ¶ [0064], access point associated with networks; see also ¶¶ [0097] & [0100]).

Regarding claim 4, Konkle, Wynn, Seki and Morinaga teach the method of claim 3. Konkle furthermore teaches wherein the URL is transmitted by way of at least one of: e-mail, instant messaging, social networking, Bluetooth, near-field communication, infra-red, visual code, or a visual code that is readable by the resolving device (Konkle  ¶ [0119], invitations can be sent via email, text message, etc.; see also ¶ [0065], “The kiosk 603 can also be used to… send cell phone text messages or email invites for events out”).

Regarding claim 5, Konkle, Wynn, Seki and Morinaga teach the method of claim 4. Konkle furthermore teaches wherein the URL comprises an identifier of the secured network name (Konkle ¶ [0100], SSID identifies secured network name).

Regarding claim 6, Konkle, Wynn, Seki and Morinaga teach the method of claim 1. Konkle furthermore teaches encoding information into a URL (Konkle ¶ [0100], URL contains IP address, port number, SSID and passphrase)
Konkle does not explicitly teach selection criteria for use by the resolving device in selecting one link layer network name from the secured network and the unsecured network. 
Wynn teaches selection criteria for use by the resolving device in selecting one (Wynn ¶ [0139], rules server transmits a sorted list of WiFi network identifiers that is sorted based on preference; see also ¶¶ [0184]-[0185], network identifier is SSID, encrypted networks can be preferred choice).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Konkle, Wynn, Seki and Morinaga to teach sending a list of networks where secured networks are preferred. It is beneficial to connect to a secured network because a secured network can protect data sent through that network by encrypting it.

Konkle, Wynn, Seki and Morinaga teach all the limitations of claim 7, as asserted with regard to claims 1 and 6 above. 

Regarding claim 8, Konkle, Wynn, Seki and Morinaga teach the method of claim 1. Konkle furthermore teaches wherein the URL or the metadata further comprises one or more credentials for connecting the resolving device to the secured network (Konkle ¶ [0100], SSID and passphrase are the credentials).

Regarding claim 10, Konkle, Wynn, Seki and Morinaga teach the method of claim 1. Konkle furthermore teaches wherein the URL specifies an XML script (Konkle ¶ [0095], XML message; see also ¶ [0097]).

Regarding claim 11, Konkle teaches a resolving device, comprising: one or more processors; and memory arranged to store computer executable instructions that, when (Konkle ¶ [0097], Game server sends prepared response with a URL with information encoded within the metadata of the URL; see also Fig. 1 and ¶¶ [0050] & [0101], communication device 6011 (e.g., cell phone) is the resolving device), the metadata specifying a location for content (Konkle ¶¶ [0096]-[0097], IP address and port identifier specifies the location for the content), a secured network name corresponding to a secured network and an unsecured network name corresponding to an unsecured network (Konkle ¶¶ [0099]-[0100], teaches that URL can have a secured network name and an unsecured network name; although Konkle doesn’t teach listing the secured and unsecured network names together, this is taught by Wynn, as can be seen below), the URL being usable to access the content using the secured network and one or more credentials specific to the secured network or using the unsecured network, and access the content using either the secured network or the unsecured network specified in the metadata (Konkle ¶¶ [0096]-[0097] & [0099]-[0100], welcome response shares URL so that player can access the content, pass and SSID are credentials).
Konkle does not explicitly teach specifying the secured and unsecured network names together in the URL, specifying the size of the content in the URL and selecting a network based on the size of the content.
However, Wynn teaches listing the secured and unsecured network names together and resolving to the secured or unsecured network based on criteria (Wynn ¶ [0139], rules server transmits a sorted list of WiFi network identifiers that is sorted based on criteria; see also ¶¶ [0184]-[0185], network identifier is SSID, encrypted networks can be preferred choice).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Konkle and Wynn to teach sending a list of networks. It is beneficial to send a list of networks because it enhances flexibility of selection of a network by allowing for the determination of the most appropriate network to use, Wynn ¶¶  [0138]-[0139].  
Wynn does not explicitly teach specifying the size of the content in the URL and selecting a network based on the size of the content.
However Seki teaches specifying the size of the content in the URL (Seki ¶ [0130], the URL identifies a data size).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Konkle, Wynn and Seki to teach identifying a size in a URL because it is merely combining prior art elements (indicating a data size) according to known methods (putting metadata into URL schema to indicate things) to yield predictable results (allowing the metadata of the URL to indicate size information). MPEP 2143(I).
Seki does not explicitly teach selecting a network based on the size of the content. 
However, Morinaga teaches selecting a network based on the size of the content (Morinaga ¶ [0011], “the data information receiving means further receives information about a data size of the web data, and, based on the information about the data size, the communication network selecting means selects the wireless LAN network if the data size is not less than a predetermined threshold, and the communication network selecting means selects the mobile communication network if the data size is less than the predetermined threshold.”)
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Konkle, Wynn, Seki and Morinaga to teach selecting a network based on the size of the content because “In this case, the communication network is selected as one suitable for the data size of the web data as a browsing object, whereby smooth browsing of the website is implemented while minimizing the load on the communication network.” Morinaga ¶ [0011].

Regarding claim 12, Konkle, Wynn, Seki and Morinaga teach the resolving device of claim 11. Konkle furthermore teaches wherein the memory is further arranged to store computer executable instructions, which when executed cause the one or more processors to share the URL with a second resolving device (Konkle ¶ [0096], game server shares welcome response via SMS with client; see also ¶ [0101]).

Regarding claim 13, Konkle, Wynn, Seki and Morinaga teach the resolving device of claim 11. Konkle furthermore teaches a display device (Figs. 12 & 13 illustrate the display on the wireless communication device 6011 of Fig. 1 – see also ¶¶ [0028]-[0029]); and wherein sharing the URL with the second resolving device comprises: generating a visual code that encodes the URL, and displaying the visual code on the display device (Konkle ¶¶ [0100]-[0101], SMS message is visual code that is sent to the wireless communication device).

(Konkle ¶¶ [0096] & [0101], welcome message URL is transmitted to the cell phone as a SMS and therefore is transmitted via the communication interface; see also [0051]).

Konkle, Wynn, Seki and Morinaga teach the limitations of claim 16 as asserted above with regard to claim 8.

Regarding claim 17, Konkle, Wynn, Seki and Morinaga teach the resolving device of claim 16. Konkle furthermore teaches wherein the credentials are specific to both the secured network and the piece of content (Konkle ¶¶ [0096] & [0100], game server transmits welcome response with credentials specific to the network and content/game).

Regarding claim 18, Konkle, Wynn, Seki and Morinaga teach the resolving device of claim 16. Konkle furthermore teaches wherein the metadata further comprises one or more additional rules for the resolving device to connect to either the secured network or the unsecured network, the one or more additional rules comprising at least one member of a group comprising: time of day, location of the resolving device, quality of service, characteristics of the content, or credentials for connecting to either the secured network or the unsecured network (Konkle ¶ [0100], game server transmits welcome response with credentials for the network).

Regarding claim 19, Konkle teaches one or more computer memory embodied with computer-executable instructions configured to cause a resolving device to access content specified in a URL using particular networks, comprising: receiving, at the resolving device, the URL and metadata associated with the URL (Konkle ¶ [0097], Game server sends prepared response with a URL and information encoded within the metadata of the URL; see also ¶ [0101], wireless communication device 6011 is the resolving device that receives the URL), the metadata specifying a location for content (Konkle ¶¶ [0096]-[0097], IP address specifies the location for the content), a secured network name corresponding to a secured network and an unsecured network name corresponding to an unsecured network (Konkle ¶¶ [0099]-[0100], teaches that URL can have a secured network name and an unsecured network name; although Konkle doesn’t teach listing the secured and unsecured network names together, this is taught by Wynn, as can be seen below); and directing the resolving device to use the URL to access the content using either the secured network or using the unsecured network (Konkle ¶¶ [0096]-[0100], welcome response shares URL so that player can access the content using the secured or unsecured network).
Konkle does not explicitly teach specifying the secured and unsecured network names together in the URL, specifying the size of the content in the URL and selecting a network based on the size of the content.
However, Wynn teaches listing the secured and unsecured network names (Wynn ¶ [0139], rules server transmits a sorted list of WiFi network identifiers that is sorted based on criteria; see also ¶¶ [0184]-[0185], network identifier is SSID, encrypted networks can be preferred choice).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Konkle and Wynn to teach sending a list of networks. It is beneficial to send a list of networks because it enhances flexibility of selection of a network by allowing for the determination of the most appropriate network to use, Wynn ¶¶  [0138]-[0139].  
Wynn does not explicitly teach specifying the size of the content in the URL and selecting a network based on the size of the content.
However Seki teaches specifying the size of the content in the URL (Seki ¶ [0130], the URL identifies a data size).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Konkle, Wynn and Seki to teach identifying a size in a URL because it is merely combining prior art elements (indicating a data size) according to known methods (putting metadata into URL schema to indicate things) to yield predictable results (allowing the metadata of the URL to indicate size information). MPEP 2143(I).
Seki does not explicitly teach selecting a network based on the size of the content. 
However, Morinaga teaches selecting a network based on the size of the content (Morinaga ¶ [0011], “the data information receiving means further receives information about a data size of the web data, and, based on the information about the data size, the communication network selecting means selects the wireless LAN network if the data size is not less than a predetermined threshold, and the communication network selecting means selects the mobile communication network if the data size is less than the predetermined threshold.”)
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Konkle, Wynn, Seki and Morinaga to teach selecting a network based on the size of the content because “In this case, the communication network is selected as one suitable for the data size of the web data as a browsing object, whereby smooth browsing of the website is implemented while minimizing the load on the communication network.” Morinaga ¶ [0011].

Konkle, Wynn, Seki and Morinaga teach the limitations of claim 20 as asserted above with regard to claim 18.

Claim 9 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Konkle (US Pub. No. 2009/0186700 A1) in view of Wynn (US Pat. No. 2011/0040870 B1) in view of Seki (US Pub. No. 2005/0262496 A1) in view of Morinaga (Pub. No. US 2008/0201489 A1) and further in view of Fabre (Pub. No. US 2005/0246531 A1).

Regarding claim 9, Konkle, Wynn, Seki and Morinaga teach the method of claim 8.
All previous references do not explicitly teach wherein the one or more 
However, Fabre teaches wherein the one or more credentials comprise a one-time key for the secured network (Fabre ¶ [0003], one time password protocol is a standard).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Konkle, Wynn, Seki, Morinaga and Fabre to teach utilizing one-time password protocol because it is a known protocol standard and therefore is merely Applying a known technique (one time password) to a known device (method, or product) ready for improvement to yield predictable results (enhancing security).

Claim 15 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Konkle (US Pub. No. 2009/0186700 A1) in view of Wynn (US Pat. No. 2011/0040870 B1) in view of Seki (US Pub. No. 2005/0262496 A1) in view of Morinaga (Pub. No. US 2008/0201489 A1) and further in view of Handal (Pub. No. US 2013/0174271 A1).

Regarding claim 15, Konkle, Wynn, Seki and Morinaga teach the resolving device of claim 11. Konkle furthermore teaches encoding information into a URL (Konkle ¶ [0100], URL contains IP address, port number, SSID and passphrase)
All previous references do not explicitly teach wherein the metadata of the URL further includes an age rating associated with the content that is usable by the resolving device determine whether to download the content.
However, Handal teaches wherein the metadata includes an age rating (Handal ¶ [0056], rating metadata controls whether content is downloaded/accessed).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Konkle, Wynn, Seki, Morinaga and Handal to teach including age rating information in the metadata that is usable be a resolving device to determine whether to download the content because it prevents inappropriate/mature content from reaching young viewers, Handal ¶ [0056]. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
Yang (Pub. No. US 2010/0161765 A1) teaches “A method comprises forming a pathname indicative of a location of content on a wireless network, the pathname including an identifier of the wireless network; and sending a request for the content, the request including the pathname. In one embodiment, the pathname further includes a delimiter configured to specify a location of the identifier of the wireless network in the pathname.” Yang Abstract. See also Yang Fig. 3 & ¶¶ [0027]-[0030], URI includes information in metadata indicating location of content and a wireless network identifier. 
Sahay (Pat. No. US 9,021,130 B1) teaches “Based on the size of the data transfer, edge device 268 selects one of the packet switched network or the circuit switched network for the data transfer.” Sahay column 10, lines 5-8. 
Lee (Pub. No. US 2011/0096850 A1) teaches “wherein the selection of one of the network mode and the broadcast mode is based on at least one of a size of the data to Lee claim 20. 
Park (2014/0149603 A1) ¶ [0015] teaches that “the network selecting unit may be further configured for selecting one or more networks over which a protocol-compliant request received through the local socket is transmitted, based on data size intended to be received by the received protocol-compliant request”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




Gregory P. Tolchinsky
/G.P.T./Examiner, Art Unit 2454     
02/24/2021                                                                                                                                                                                                   
/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        2/25/2021